DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. 20120113339 and hereafter Park) in view of Cano et al (US Pub. 20190146244 and hereafter Cano).
As per claim 1, Park teaches (in figures 1-3) a dimming assembly comprising: an optically-transmissive substrate (11); a plurality of electronic components disposed on the optically-transmissive substrate, the plurality of electronic components comprising: a plurality of electrodes (pixel electrode 50 in each pixel P) that are arranged spaced apart from one another in a two-dimensional array, a plurality of conductors (gate lines G1-Gn and data lines D1-Dm) that are arranged within channels (openings between pixel electrodes as shown in figure 3) between neighboring electrodes from the plurality of electrodes in a two-dimensional lattice (see figures 1-3), wherein each of the plurality of conductors follows a path that conforms to the two-dimensional geometry of the plurality of electrodes; and a plurality of circuit modules (Tr) that are arranged adjacent to the plurality of electrodes in a two-dimensional array, wherein each of the plurality of circuit modules is electrically coupled to a respective electrode from the plurality of electrodes, and (ii) a respective pair of conductors (corresponding gate and data line) from the plurality of conductors; a planar electrode layer (70) that is positioned in alignment with the plurality of electrodes; one or more layers (90) that are positioned between the optically-transmissive substrate and the planar electrode layer, wherein the one or more layers comprise one or more layers of material (90) that respond to electric fields (see paragraphs 39-40); a light-blocking mask (63) that is positioned in alignment with the plurality of conductors wherein a width of the light-blocking mask is greater than a width of the channels between the neighboring electrodes (see figure 3 and paragraph 47), and wherein the light-blocking mask is configured to impede light from passing between the plurality of electrodes; and control circuitry (3-6) electrically coupled to the plurality of conductors and the planar electrode layer, the control circuitry configured to apply electrical signals to the plurality of circuit modules by way of the plurality of conductors to selectively generate one or more electric fields between the planar electrode layer and one or more of the plurality of electrodes in the two-dimensional array, respectively (see paragraphs 38-40).
Park does not specifically teach that each of the plurality of electrodes has a two-dimensional geometry corresponding to a shape with a plurality of curved sides or that each of the plurality of conductors follows a curving path that conforms to the two-dimensional geometry of adjacent electrodes from the plurality of electrodes. 
However, Cano teaches (in figures 1-3 and 7) forming pixel electrodes (70’, 71’, 170’). which are arranged in a two-dimensional geometry to have a plurality of curved sides (see figure 3 and paragraphs 23) and forming gate lines (50’ and 51’), data lines (60’-63’), and black matrix lines (16, 18, and 20 see figure 7 and paragraphs 134-135) that are arranged adjacent to the pixel electrodes in a two-dimensional lattice to follow a curving path that conforms to the two-dimensional geometry of adjacent pixel electrodes (see figures 3 and 7 and paragraphs 23 and 134-135) in order to limit coherent interference effects in the diffraction and prevent the formation of a luminous cross (see paragraphs 15 and 111). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of park such that the pixel electrodes have a two-dimensional geometry corresponding to a shape with a plurality of curved sides and each of the gate lines and data lines, and black matrix lines to follow a curving path that conforms to the two-dimensional geometry of adjacent pixel electrodes. 
The motivation would have been to limit coherent interference effects in the diffraction and prevent the formation of a luminous cross as taught by Cano (see paragraphs 15 and 111). 
Regarding the functional limitation “the light-blocking mask is configured to impede light from passing between the plurality of electrodes” since the structure of the device of Park in view of Cano is identical to the claimed structure, the device of Park in view of Cano is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” in the instant case, the black matrix in Park as modified by Cano is considered capable of impeding light from passing between the plurality of electrodes.
As per claim 2, Park teaches (in figures 1-3) display system comprising: a substrate (11); a plurality of electronic components disposed on the substrate, the plurality of electronic components comprising: a plurality of pixels (pixel electrode 50 in each pixel P) that are arranged in a two-dimensional array; a plurality of conductors (gate lines G1-Gn and data lines D1-Dm) that are arranged within channels (openings between pixel electrodes as shown in figure 3) between neighboring pixels from the plurality of pixels; and a plurality of circuit modules (Tr) that are arranged adjacent to the plurality of pixels, wherein each of the plurality of circuit modules is electrically coupled to a respective pixel from the plurality of pixels and at least one conductor from the plurality of conductors; a light-blocking mask (63) that is positioned in alignment with the plurality of conductors wherein a width of the light-blocking mask is greater than a width of the channels between the neighboring pixels(see figure 3 and paragraph 47), and wherein the light-blocking mask is configured to impede light from passing between the plurality of pixels; and control circuitry (3-6) electrically coupled to the plurality of conductors, the control circuitry configured to apply electrical signals to the plurality of circuit modules by way of the plurality of conductors (see paragraphs 38-40). 
Park does not specifically teach that each of the plurality of pixels has a two-dimensional geometry corresponding to a shape with at least one curved side. 
However, Cano teaches (in figures 1-3 and 7) forming pixel electrodes (70’, 71’, 170’). which are arranged in a two-dimensional geometry to have a plurality of curved sides (see figure 3 and paragraphs 23) and forming gate lines (50’ and 51’), data lines (60’-63’), and black matrix lines (16, 18, and 20 see figure 7 and paragraphs 134-135) that are arranged adjacent to the pixel electrodes in a two-dimensional lattice to follow a curving path that conforms to the two-dimensional geometry of adjacent pixel electrodes (see figures 3 and 7 and paragraphs 23 and 134-135) in order to limit coherent interference effects in the diffraction and prevent the formation of a luminous cross (see paragraphs 15 and 111). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of park such that the pixel electrodes have a two-dimensional geometry corresponding to a shape with a plurality of curved sides and each of the gate lines and data lines, and black matrix lines to follow a curving path that conforms to the two-dimensional geometry of adjacent pixel electrodes. 
The motivation would have been to limit coherent interference effects in the diffraction and prevent the formation of a luminous cross as taught by Cano (see paragraphs 15 and 111). 
Regarding the functional limitation “the light-blocking mask is configured to impede light from passing between the plurality of electrodes” since the structure of the device of Park in view of Cano is identical to the claimed structure, the device of Park in view of Cano is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” in the instant case, the black matrix in Park as modified by Cano is considered capable of impeding light from passing between the plurality of electrodes.
As per claim 3, Park in view of Cano teaches that each of the plurality of conductors (gate lines G1-Gn and data lines D1-Dm in Park as modified to have path taught by the gate lines 50’-51’ and data lines 60’-62’ in Cano) follows a curving path that conforms to the two-dimensional geometry of the plurality of pixels (50 in Park as modified by Cano to have a shape corresponding to 70’, 71’, 170’ in Cano) (see figure 3 of Cano).
As per claim 4, Park in view of Cano teaches that the substrate (11 in Park) is an optically- transmissive substrate (see paragraphs 40 and 50 in Park).
As per claim 5, Park in view of Cano teaches that the plurality of pixels (50 in Park as modified by Cano to have a shape corresponding to 70’, 71’, 170’ in Cano) are a plurality of electrodes (50 in each pixel P in Park as modified by Cano to have a shape corresponding to 70’, 71’, 170’ in Cano).
As per claim 6, Park in view of Cano teaches a planar electrode layer (10 in Park) that is positioned in alignment with the plurality of pixels (50 in each pixel P in Park as modified by Cano to have a shape corresponding to 70’, 71’, 170’ in Cano).
As per claim 7, Park teaches (in figures 1-3) one or more layers (90) that are positioned between the substrate (11) and the planar electrode layer (70), wherein the one or more layers comprise one or more layers of material that respond to electric fields (see paragraphs 38-40).
As per claim 8, Park teaches that the control circuitry (3-6) is further electrically coupled to the planar electrode layer (70) (see paragraph 38).
As per claim 9, Park in view of Cano teaches that the control circuitry (3-6 in Park) is configured to apply electrical signals to the plurality of circuit modules (Tr in Park) by way of the plurality of conductors (gate lines G1-Gn and data lines D1-Dm in Park as modified to have path taught by the gate lines 50’-51’ and data lines 60’-62’ in Cano) to selectively generate one or more electric fields between the planar electrode layer and one or more of the plurality of pixels in the two-dimensional array, respectively (see paragraph 38 in Park).
As per claim 10, Park in view of Cano teaches that each of the plurality of circuit modules (Tr) is electrically coupled to a pair of conductors (respective gate a data line see figure 2 in Park) from the plurality of conductors (gate lines G1-Gn and data lines D1-Dm in Park as modified to have path taught by the gate lines 50’-51’ and data lines 60’-62’ in Cano).
As per claim 11, Park in view of Cano teaches that each of the shapes includes a plurality of curved sides (see figure 3 of Cano).
As per claim 12, Park in view of Cano teaches that the plurality of pixels (50 in each pixel P in Park as modified by Cano to have a shape corresponding to 70’, 71’, 170’ in Cano) form a particular tessellation (see figure 3 of Cano).
As per claim 13, Park teaches (in figures 1-3) a display system comprising: a first optically-transmissive substrate (11) upon which a first set of one or more electrodes (pixel electrode 50 in each pixel P) are disposed; a second optically-transmissive substrate (61) upon which a second set of one or more electrodes (70) are disposed; a plurality of conductors (gate lines G1-Gn and data lines D1-Dm) that are arranged within channels (openings between pixel electrodes as shown in figure 3) between neighboring electrodes from either the first set of one or more electrodes or the second set of one or more electrodes one or more layers (liquid crystal layer 90) that are positioned between the first set of one or more electrodes and the second set of one or more electrodes, wherein the one or more layers comprise one or more layers of material that respond to electric fields (see paragraphs 38-40); a quantity of material (black matrix 63) disposed in a particular geometric pattern over the second optically-transmissive substrate (see paragraph 47), wherein the quantity of material includes a light-blocking mask (63) that is configured to impede light from passing between the first set of one or more electrodes or the second set of one or more electrodes, wherein a width of the light-blocking mask is greater than a width of the channels between the neighboring electrodes (see figure 3 and paragraph 47), and control circuitry (3-6) electrically coupled to the first set of one or more electrodes and the second set of one or more electrodes, the control circuitry configured to apply electrical signals to one or both of the first and second sets of one or more electrodes to selectively generate one or more electric fields across the one or more layers (see paragraphs 38-40).
Park does not specifically teach that the particular geometric pattern includes a plurality of curved segments. 
However, Cano teaches (in figures 1-3 and 7) forming pixel electrodes (70’, 71’, 170’). which are arranged in a two-dimensional geometry to have a plurality of curved sides (see figure 3 and paragraphs 23) and forming gate lines (50’ and 51’), data lines (60’-63’), and black matrix lines (16, 18, and 20 see figure 7 and paragraphs 134-135) that are arranged adjacent to the pixel electrodes in a two-dimensional lattice to follow a curving path that conforms to the two-dimensional geometry of adjacent pixel electrodes (see figures 3 and 7 and paragraphs 23 and 134-135) in order to limit coherent interference effects in the diffraction and prevent the formation of a luminous cross (see paragraphs 15 and 111). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of park such that the pixel electrodes have a two-dimensional geometry corresponding to a shape with a plurality of curved sides and each of the gate lines and data lines, and black matrix lines to follow a curving path that conforms to the two-dimensional geometry of adjacent pixel electrodes. 
The motivation would have been to limit coherent interference effects in the diffraction and prevent the formation of a luminous cross as taught by Cano (see paragraphs 15 and 111). 
Regarding the functional limitation “the light-blocking mask is configured to impede light from passing between the plurality of electrodes” since the structure of the device of Park in view of Cano is identical to the claimed structure, the device of Park in view of Cano is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” in the instant case, the black matrix in Park as modified by Cano is considered capable of impeding light from passing between the plurality of electrodes. 
 As per claim 14, Park in view of Cano teaches that each of the plurality of curved segments is disposed in alignment with an edge of a respective electrode from the first set of one or more electrodes or the second set of one or more electrodes (see figure 3 in Cano and paragraph 47 in Park).
As per claim 15, Park in view of Cano teaches that the edge of the respective electrode with which each of the plurality of curved segments is aligned has a curved geometry (see figure 3 in Cano and paragraph 47 in Park).
As per claim 16, Park in view of Cano teaches that the curved geometry is semicircular, serpentine, sinusoidal, or a combination thereof (see figure 3 in Cano and paragraph 47 in Park).
As per claim 17, Park in view of Cano does not specifically teach that the edge of the respective electrode with which each of the plurality of curved segments is aligned corresponds to a sinuosity value that is less than or equal to a value of 1.02.
	However, Cano teaches that the amplitude of the segments and therefore the sinuosity value is a result effect value in that if the amplitude is too large the lines may short circuit with one another and if the amplitude is too small coherent interference effects will occur see paragraphs (37 and 41). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the sinuosity value of the edge of the respective electrode with which each of the plurality of curved segments is aligned to be less than or equal to a value of 1.02, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B)) 
As per claim 19, Park in view of Cano teaches that a point spread function (PSF) of the particular geometric pattern corresponds to an Airy pattern (see figure 3 in Cano and paragraph 47 in Park).
Regarding the functional limitation “a point spread function (PSF) of the particular geometric pattern corresponds to an Airy pattern” since the structure of the device of Park in view of Cano is identical to the claimed structure, the device of Park in view of Cano is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” in the instant case, the driving lines and light blocking layers in Park as modified by Cano to be curved are considered capable of providing a point spread function which corresponds to an Airy pattern. 
As per claim 20, Park in view of Cano teaches that the particular geometric pattern corresponds to a particular tessellation (see figure 3 in Cano and paragraph 47 in Park).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. 20120113339 and hereafter Park) and Cano et al (US Pub. 20190146244 and hereafter Cano) as applied to claim 13 above and in further view of Chen (US Pub. 20150168773).
As per claim 18, Park in view of Cano does not specifically teach that the quantity of material disposed over the second optically-transmissive substrate comprises a quantity of resin or chromium.
However, Chen teaches that it is known to form a black matrix layer out of resin or chromium (paragraph 70). 
As such, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the quantity of material disposed over the second optically-transmissive substrate (black matrix) out of resin or chromium since a prima facie case of obviousness exists for the selection of a known material based on its suitability for its intended use (see MPEP 2144.07).
Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive. 
Applicant argues that the cited references fail to teach every limitation of the claimed invention. Specifically, applicant argues that Park fails to teach “a plurality of conductors that are arranged within channels between neighboring electrodes,” and “wherein a width of the light-blocking mask is greater than a width of the channels between the neighboring electrodes”. This argument is unpersuasive. As shown in the rejection above. Park teaches “a plurality of conductors that are arranged within channels between neighboring electrodes,” in figures 1-3 with the channels corresponding the areas between adjacent pixel electrodes and 30 corresponding to the conductors as shown in figure 3 and teaches “wherein a width of the light-blocking mask is greater than a width of the channels between the neighboring electrodes” as 63 is shown to go up to the left edge of one pixel electrode and overlaps the right side portion of an adjacent pixel electrode is therefore larger than a width of the channels between neighboring electrodes. As such applicant’s arguments are unpersuasive and the rejections are maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871